Case 1:18-cv-02849-ELH Document 44 Filed 12/26/18 Page 1 of 1

UNlTED STATES D|STR|CT COURT

FOR THE DlSTRlCT OF i'VlARYLAND
lVlOVant David Andi'ew Chri$tenson Civ. NO. 1:18-CV-02849-ELH
State of Niary|and Comp|aint for Dec|aratory and
Piaintif'f injunction Re|ief
v. Judge E|len Lipton |-io|lan_d_e_r_f§§g ENTERED
United States of America, et a|., ____ EDARECEWED
Defendants DEC 2 6 2018
Motion to Join/lntervene CL§% AT:HL!LY?£O§RT
Order the Department ofJustice to respond to my pleadings and writings and then dBe`cide. lVIankind D:P._,T,

prevails if there is a response. The response itself will change the narrative and give |Viankind a chance at
surviving Level the playing field. Evil destroys Evil and with-it |V|ankind.

The Senate approved BP Attorney (Kirk|and & Eliis LLP) Jeffrey Bossert C|ark for assistant attorney
general for the U.S. Department ofJustice's Environment and Natural Resources Division on Thursday,
October 11th, 2018. Read my Amicus Brief in this case. Kirkland & Ellis "Of Counsel” William Pe|ham
Barr, who served as the 77th United States Attorney Genera| from 1991 to 1993 during the first Bush
administration, has been nominated by President Donald Trump to serve.as Attorney Genera| of the
United States. These individuals do not believe in climate change.

President George W. Bush was President' m 2005 when Hurricane Katrina struck. Neg|ig`ence by the
Federa| Government allowed the Katrina Virus to escape.

Barr was recommended by Presidents George H. Bush and President George W. Bush to become the
Attorney Genera|. Wi|l this keep President Donald Trump from being impeached and lndicted? Wi|l this
keep President George W. Bush from being indicted?

Review attachments: ”The United States Supreme Court and The l<atrina Virus” and ”The Re|uctant
Patriot”.

Godspeed. Sincerely,

David Andrew Christenson

Box 9063 - Nliramar Beach, F|orida 32550

504-715-3086 - davidancirewchristenson@gmaii.com; dchristensonG@hotmai|.com;

CERTIF|CATE OF SERV|CE
l hereby certify that on Dec_-» e 17th 18 I filed the foregoing _with the Clerk_of Court and
served the ple.'d l g on a -| of record by e-mai| and t"irst-c|ass ma'il.
§ 3

mhristenson_

     

 

